        Case 2:17-cv-00126-RSB-BWC Document 91 Filed 12/18/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

JULIE NORTHRUP, et al.,                    *
                                           *
         Plaintiffs                        *
                                           *
         v.                                *      Case Number: 2:17-cv-126
                                           *
PAUL GEORGE,                               *
                                           *
         Defendant                         *


        Defendant’s Objection to Plaintiffs’ Requested Jury Instruction Number 11

         As discussed in numerous previous filings, this 42 U.S.C. § 1983 suit concerns a

traffic stop initiated by Brunswick police officer Paul George. In total, the stop lasted

slightly longer than 30 minutes. Notably, neither Plaintiff was harmed nor even

physically touched during the stop. Further, neither was arrested, and both were free to

leave after the brief stop. Nonetheless, the Plaintiffs contend that the stop violated the

Fourth Amendment. In support of that claim, they argue that officer George lacked a

reasonable suspicion to initiate the stop and that he also unnecessarily prolonged the

stop.

         In their “Request to Charge Number 11,” the Plaintiffs ask this Court to instruct

the jury that it may award punitive damages if it finds “that Officer George acted with

malice or reckless indifference to Plaintiffs’ federally protected rights.” Officer George

does not dispute that this requested charge accurately states the legal standard for

awarding punitive damages. Indeed, as the Eleventh Circuit has held, “Punitive
      Case 2:17-cv-00126-RSB-BWC Document 91 Filed 12/18/19 Page 2 of 3



damages are appropriate where a defendant's conduct is motivated by evil intent or

involves callous or reckless indifference to federally protected rights.” H.C. by Hewett v.

Jarrard, 786 F.2d 1080, 1089 (11th Cir. 1986). However, officer George disputes that this

is an appropriate case to allow punitive damages, and he objects to the jury being

instructed regarding such damages.1 Plainly stated, there is no evidence of either an

intent to violate or a reckless disregard of any of Plaintiffs’ rights. Even if a jury were to

find that there was an insufficient basis to initiate the stop, Officer George fully

anticipates that the evidence will show that his decision to initiate it was, at worst,

based on a reasonable and innocent mistake. Likewise, even if a jury were to find that

the stop lasted some few seconds or minutes longer than necessary, the evidence will

demonstrate that any such delay was the result of, at most, negligence or oversight

rather than a conscious disregard of the Fourth Amendment.

       In sum, officer George contends that Plaintiffs do not have sufficient evidence to

warrant a jury instruction regarding punitive damages.




       1
               Officer George also objects to any proposed verdict form that includes a
line item or section for such damages.

                                              2
      Case 2:17-cv-00126-RSB-BWC Document 91 Filed 12/18/19 Page 3 of 3



       This 18th day of December, 2019.

                                    /s/ Richard K. Strickland
                                    Richard K. Strickland
                                    Georgia Bar Number: 687830
                                    /s/ Steven G. Blackerby
                                    Steven G. Blackerby
                                    Georgia Bar No. 141250
                                    BROWN, READDICK, BUMGARTNER,
                                    CARTER, STRICKLAND & WATKINS, LLP
                                    5 Glynn Avenue
                                    Post Office Box 220
                                    Brunswick, GA 31521
                                    (912) 264-8544



                               CERTIFICATE OF SERVICE

       This is to certify that I have this day served all parties in this case in accordance

with the directives from the Court Notice of Electronic Filing (“NEF”), which was

generated as a result of electronic filing.

       This 18th day of December, 2019.

                                    /s/ Steven G. Blackerby
                                    Steven G. Blackerby
                                    Georgia Bar No. 141250
                                    sblackerby@brbcsw.com
                                    BROWN, READDICK, BUMGARTNER,
                                    CARTER, STRICKLAND & WATKINS, LLP
                                    5 Glynn Avenue
                                    Post Office Box 220
                                    Brunswick, GA 31521
                                    (912) 264-8544
                                    (912) 264-9667 FAX
